Case 2:20-cv-00072-RSL Document 7 Filed 03/10/20 Page 1 of 3

 

 

I HONORABLE ROBERT S. LASNIK|
2
3 IN THE UNITED STATES DISTRICT COURT
7 FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
5 || NORTHWEST SHEET METAL WORKERS No. 2:20-cv-00072 RSL
ORGANIZATIONAL TRUST; NORTHWEST
6 || SHEET METAL WORKERS WELFARE
FUND; NORTHWEST SHEET METAL
7 || WORKERS PENSION FUND; NORTHWEST
SHEET METAL WORKERS SUPPLEMENTAL STIPULATED FINAL
8 || PENSION TRUST; WESTERN WASHINGTON JUDGMENT AGAINST
SHEET METAL TRAINING TRUST; DEFENDANTS CRESCENT
9 || NORTHWEST SHEET METAL LABOR MECHANICAL, INC., GUY
MANAGEMENT COOPERATION TRUST; and HAMILTON, and NANCY
10 || SHEET METAL WORKERS LOCAL 66, HAMILTON
li Plaintiffs,
12 V.
13 || CRESCENT MECHANICAL, INC., a
Washington corporation; GUY HAMILTON, an
14 || individual; and NANCY HAMILTON, an
individual,
15
Defendants.
16
Plaintiffs and Defendants Crescent Mechanical, Inc., Guy Hamilton, and Nancy
17
Hamilton hereby stipulate and agree that this final judgment in favor of Plaintiffs and against
18
Defendants be and hereby is entered into as follows:
19
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
20
1) This Court has jurisdiction over this matter and the parties thereto, and venue
21
is proper herein.
22
2) Defendants Crescent Mechanical, Inc., Guy Hamilton, and Nancy Hamilton
23
jointly and severally owe the Plaintiffs a total of $294,887.20, as specified below:
24
a) Defendants Crescent Mechanical, Inc., Guy Hamilton, and Nancy Hamilton
25
jointly and severally owe the Plaintiffs a total of $175,082.71 for delinquent
26
contributions due for the months of October 2019 and November 2019:
STIPULATED FINAL JUDGMENT AGAINST DEFENDANTS eae eer

CRESCENT MECHANICAL, INC., GUY HAMILTON, and
NANCY HAMILTON - NO, 2:20-cv-00072 - Page I ee ae

503-221-6111 / FAX: 503-221-621
ao SN DTD HN BR DH LD

so

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:20-cv-00072-RSL Document 7 Filed 03/10/20 Page 2 of 3

breach of the contract; and

and $400.00 in costs.

Apr RP “ip STIPULATED:
tlkaly ke!

Noth Barish

Attomey for Plaintiffs

a Zs A“ fernth
Crescent Mechanical, Inc.

Zo. Ly

Guy Hafnilton

gene ¢ LN) Icy 5 ~~ we
Nancy Hamilfoa

FILED BY:
MCKANNA BISHOP JOFFE, LLP

/s/ Noah Barish

Noah T. Barish, WSBA No. 52077
Telephone: 503-821-0960

Of Attorneys for Plaintiffs

 

STIPULATED FINAL JUDGMENT AGAINST DEFENDANTS
CRESCENT MECHANICAL, INC., GUY HAMILTON, and
NANCY HAMILTON - NO. | 2:20-cv-00072 - Page 2

damages due for the months of October 2019 and November 2019;

b) Defendants Crescent Mechanical, Inc., Guy Hamilton, and Nancy Hamilton

jointly and severally owe the Plaintiffs a total of $40,195.76 in liquidated

c) Defendants Crescent Mechanical, Inc., Guy Hamilton, and Nancy Hamilton
jointly and severally owe the Plaintiffs a total of $3,121.39 in interest due on

delinquent contributions for the months of October 2019 and November 2019;
d) Defendants Crescent Mechanical, Inc., Guy Hamilton, and Nancy Hamilton

jointly and severally owe the Plaintiffs a total of $70,820.34 as damages for

¢) Defendants Crescent Mechanical, Inc., Guy Hamilton, and Nancy Hamilton

jointly and severally owe the Plaintiffs a total of $5,267.00 in attorney fees

MCKANNA BISHOP JOFFE, LLP
ATTORNEYS AT LAW

1635 NW Johnson Street
Portland, Oregon 97209

503-221-6111 / FA

> 503-221-612]

 
Case 2:20-cv-00072-RSL Document7 Filed 03/10/20 Page 3 of 3

1 |SO ORDERED this {Dray of Marck 2020
WAS (aud

ROBERT 8S. LASNIK.
UNITED STATES DISTRICT JUDGE

SNS DBD WO BB WwW bo

oo

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

STIPULATED FINAL JUDGMENT AGAINST DEFENDANTS Aaa
CRESCENT MECHANICAL, INC., GUY HAMILTON, and ————
NANCY HAMILTON — NO. 2:20-cv-00072 - Page 3 ee

503-221-6111 / FAX: §03-221-6121

 
